UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4992


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN FORREST HAM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:10-cr-00046-HFF-1)


Submitted:   May 26, 2011                 Decided:   July 12, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Forrest Ham, Jr., appeals his conviction and 319-

month sentence imposed by the district court following a guilty

plea    to    possession          of     a       firearm    by    a    convicted       felon,       in

violation      of     18       U.S.C.       §§    922(g)(1),       924(a)(2),         and      924(e)

(2006)       (Count    One);          carjacking,          in    violation      of     18      U.S.C.

§ 2119(1) (2006) (Count Two); and possession of a firearm during

and in relation to a crime of violence, in violation of 18

U.S.C. § 924(c)(1) (2006).                         Ham’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), finding

no     meritorious             grounds       for        appeal        but     questioning           the

reasonableness            of     Ham’s       sentence.            Ham       filed     a       pro   se

supplemental        brief        arguing         that     the    district      court      erred     by

designating         him    as     an     armed          career    criminal      and       a    career

offender and by assessing criminal history points for certain

prior convictions.              For the reasons that follow, we affirm.

               This    court          reviews       a    sentence       for    reasonableness,

applying      an    abuse        of    discretion          standard.          Gall     v.      United

States,      552    U.S.       38,     51    (2007);       see    also      United     States       v.

Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                              This review requires

appellate consideration of both the procedural and substantive

reasonableness of a sentence.                      Gall, 552 U.S. at 51.

               In determining procedural reasonableness, this court

considers      whether          the    district         court    properly      calculated           the

                                                    2
defendant’s advisory Guidelines range, considered the § 3553(a)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.            Id.

            “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the record an individualized assessment based on the particular

facts of the case before it.”        United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).                  An

extensive explanation is not required as long as the appellate

court is satisfied “‘that [the district court] has considered

the parties’ arguments and has a reasoned basis for exercising

[its] own legal decisionmaking authority.”                United States v.

Engle, 592 F.3d 495, 500 (4th Cir.) (quoting Rita v. United

States, 551 U.S. 338, 356 (2007)) (alterations in original),

cert. denied, 131 S. Ct. 165 (2010).             If the court finds “no

significant procedural error,” it next assesses the substantive

reasonableness     of    the   sentence,     taking    “‘into    account     the

totality    of   the    circumstances,     including   the     extent   of   any

variance from the Guidelines range.’”           United States v. Morace,

594 F.3d 340, 345-46 (4th Cir.) (quoting Gall, 552 U.S. at 51),

cert. denied, 131 S. Ct. 307 (2010).

            Because Ham did not request a sentence different than

the one ultimately imposed, we review his sentence for plain

error.     United States v. Lynn, 592 F.3d 572, 578-79 (4th Cir.

                                     3
2010).     To establish plain error, Ham “must show: (1) an error

was made; (2) the error is plain; and (3) the error affects

substantial rights.”          United States v. Massenburg, 564 F.3d 337,

342-43     (4th    Cir.      2009).              Even    if        Ham    satisfies      these

requirements,       “correction        of    the        error       remains    within        [the

court’s] discretion, which [the court] should not exercise . . .

unless the error affect[s] the fairness, integrity or public

reputation of judicial proceedings.”                     United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).

            With these standards in mind, we have reviewed the

record and conclude that Ham’s sentence is both procedurally and

substantively reasonable.               In accordance with Anders, we have

reviewed    the    entire     record        in    this       case    and    have    found      no

meritorious       issues    for    appeal.              We    therefore       affirm     Ham’s

convictions and sentence.

            This     court      requires          that       counsel       inform     Ham,     in

writing,    of    the   right     to    petition         the      Supreme     Court    of     the

United   States     for    further      review.              If    Ham    requests     that     a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                             Counsel’s motion must

state that a copy thereof was served on Ham.                              We dispense with

oral   argument      because      the    facts          and       legal    contentions        are



                                             4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5